Citation Nr: 9932231	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  94-38 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976, and from November 1976 to September 1978.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 1996, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The fracture of the medial tibial plateau of the left 
knee with arthritis, manifested by pain and weakness, has not 
been shown to be productive of limitation of flexion to 15 
degrees or extension to 20 degrees, nor more than moderate 
disability.

3.  Slight left knee recurrent instability requiring a brace 
has been demonstrated.  

4.  Postoperative left knee scars manifested by an area of 
numbness have been demonstrated.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for fracture of the medial tibial plateau of the left 
knee with traumatic arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 and 5262 (1999).

2.  The schedular criteria for a separate 10 percent 
evaluation for left knee instability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5257 (1999).

3.  The schedular criteria for a separate 10 percent 
evaluation for postoperative left knee scars have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  VA inpatient and outpatient treatment records 
have been obtained, the veteran has been requested to provide 
additional information about all treatment of the left knee 
since March 1991, and the veteran has been provided VA 
examinations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  38 C.F.R. Part 4, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(1999).  In this regard, an evaluation of 20 percent is 
warranted when there is limitation of flexion of the leg to 
30 degrees or limitation of extension of the leg to 15 
degrees.  An evaluation of 30 percent is warranted when there 
is limitation of flexion of the leg to 15 degrees, or 
limitation of extension of the leg to 20 degrees.  Diagnostic 
Codes 5260 and 5261.  

Turning to the criteria for impairment of the tibia and 
fibula, a 20 percent evaluation is warranted for malunion of 
the tibia and fibula with moderate knee or ankle disability.  
A 30 percent evaluation is warranted for malunion of the 
tibia and fibula with marked ankle or knee disability.  
Diagnostic Code 5262.  

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261.  Hence, if a 
claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.

Turning to Diagnostic Code 5257, moderate subluxation or 
lateral instability warrants a 20 percent evaluation.  A 30 
percent evaluation is assigned for severe recurrent knee 
subluxation or lateral instability.

The veteran's service-connected postoperative left knee 
disability may also be evaluated pursuant to 38 C.F.R. § 
4.118, Codes 7803 - 7805 (1999);  Esteban v. Brown, 6 Vet. 
App.  259 (1994).  An assignment of a 10 percent evaluation 
is in order when a superficial scar is tender and painful on 
objective demonstration, or poorly nourished, with repeated 
ulceration.  Diagnostic Codes 7803-7804.  Scars may also be 
evaluated based on the limitation of function of the part 
affected.  Diagnostic Code 7805. 

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1999).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

A July 1985 rating decision granted the veteran service 
connection for narrowing of the left knee joint with 
secondary osteoarthritis, status post fracture of the medial 
tibial plateau.  The assigned evaluation was 20 percent from 
April 1984.  The veteran was assigned a temporary 100 percent 
evaluation under Paragraph 30 from May 14, 1984, with the 20 
percent evaluation recommencing July 1, 1984. 

The action on appeal, dated in September 1992, termed the 
veteran's service-connected left knee disability as fracture 
of the medial tibial plateau of the left knee with traumatic 
arthritis, residuals of synovectomy.  The rating decision 
granted a temporary 100 percent evaluation under Paragraph 
30, effective April 13, 1992, for arthroscopic debridement, 
lavage and synovectomy.  The rating decision otherwise denied 
an increased evaluation, and the assigned 20 percent 
evaluation recommenced June 1, 1992.  Several additional 
periods of a temporary total evaluation under Paragraph 30 
have been granted, but otherwise the veteran's permanent left 
knee evaluation has remained at 20 percent.  

Evidence of record considered by the rating decision included 
an October 1991 private treatment report noting that the 
veteran complained of left knee pain.  Degenerative joint 
disease was indicated.  Private medical records also show 
that in April 1992, the veteran underwent surgical 
debridement, and was noted to have full range of motion of 
the left knee.

A June 1992 VA examination report notes that the veteran used 
a knee brace because of functional problems on prolonged 
standing, walking, running, climbing and descending stairs, 
squatting and kneeling.  He had a normal gait without 
assistive device.  There was full range of motion while the 
veteran was supine on the examination table with marked 
crepitus.  The veteran had pain in the left knee 

with squatting and rising.  McMurray testing was positive.  
The impression was degenerative joint disease of the left 
knee, status post surgeries, status post trauma and 
surgeries.  

Evidence submitted after the rating decision on appeal 
includes VA outpatient treatment reports dated during the 
appeal period that provide clinical notes pertaining to the 
veteran's post-surgical recoveries, and diagnoses of 
degenerative joint disease.  In addition, an August 1992 VA 
consult provided that the veteran's range of motion was from 
zero to 120 degrees. The assessment was degenerative joint 
disease of the right (sic) knee, status post multiple 
surgeries including ACL reconstruction.  The plan included 
use of a knee brace.  VA radiographic examination reports 
dated during the appeal period resulted in various 
impressions of healed fracture sites, degenerative joint 
disease or osteoarthritic changes, and multiple screws and 
hardware.

According to the transcript of a January 1993 RO personal 
hearing, the veteran testified that he had left knee pain and 
used a knee brace all of the time.  Without the brace, his 
knee reportedly gave out.  He said that he could walk about 
one-half mile on flat ground before he needed to stop.  He 
reported that a private medical doctor had told him that he 
would require total knee replacement in five years if he 
continued his present activity level.  He said that because 
of the functional impairment caused by his left knee 
disability, he had to leave his job as a police officer.  
Currently he worked as a auditor of state wrecking yards.  

In November 1993, the veteran underwent VA surgical removal 
of hardware, high tibial ostomy and fibial ostomy.  The 
preoperative and post-operative diagnosis was left knee 
medial compartment degenerative joint disease.  

In March 1995, the veteran underwent VA surgical hardware 
removal from the left proximal lateral tibia.  The pre-
operative and post-operative diagnosis was retained left 
tibial hardware.  

The veteran was provided a VA examination in September 1998, 
pursuant to the Board's October 1996 remand.  The report 
notes that the veteran worked full-time for the Arizona Motor 
Vehicle Department, performing no manual labor and 
functioning mainly in a supervisory capacity.  At depth, he 
was noted to occasionally go to audit the salvage yards, 
requiring kneeling and climbing.  It was noted that no claims 
file was available for review. 

The veteran noted that he used a brace for increased 
activity, which he wore that day, with medial and lateral 
bars.  He said that he had no ambulatory aids.  He reported 
that the left knee hurt depending on activity, and did not 
hurt every day.  He said that it occasionally popped, clicked 
and swelled.  He said there was no giving way.  He said that 
it locked about 3 or 4 times a month during his sleep, and he 
woke up with it locked in extension.  He noted weakness 
related to pain, and incoordination such as slight limp, 
depending on the amount of activity that was present on 
repeated use.  

Objectively, ambulation that morning without the brace 
demonstrated essentially no limp.  There was slight to 
moderate tenderness about the medial aspect of the knee, with 
some soft tissue loss there.  Various scars were noted.  The 
cruciate ligaments were stable.  The fibular collateral 
ligament was perhaps very slightly lax compared to the right, 
but the tibial collateral was normal.  McMurray's test was 
negative, there was no effusion and no crepitance on 
palpation on active motion.  Sensory examination to scratch 
demonstrated a numb area between incisions between 2 scars.  
There was no pain on passive motion of the patella.  Muscle 
strength testing demonstrated slight weakness on the left as 
compared to the right, with no complaint of pain.  Left knee 
range of motion was from zero degrees extension to 130 
degrees of flexion.  The impression was status post multiple 
surgeries, left knee, with residuals.  The examiner noted 
that functional loss was rated as moderate, and 
quantification in terms of additional degrees lost could not 
be stated due to the subjective nature of the factors.  It 
was noted that there was some muscle atrophy of the distal 
quadriceps and calves, which was attributable to the 
disability.  There was no visible pain manifested on movement 
of the left knee joint, and no skin changes indicative of 
disuse, other than the scars noted.  

In October 1998, the veteran was provided another VA 
examination by the same examiner, with the veteran's two 
claims files being reviewed by the examiner.  The veteran 
noted that there had been essentially no change in his 
condition since the September 1998 VA examination.  Reference 
was made to the September 1998 report.  Additionally, it was 
noted that both active and passive range of motion was 
extension to zero degrees and flexion to 130 degrees, with 
some mild complaint of pain at the terminal degrees of 
flexion.  The examiner noted that his statement regarding the 
veteran's functional loss was the same as in the September 
1998 examination report.  The veteran was able to perform 
average employment in the civil occupation and was doing so 
full-time at the present time.  In addition, on motion of the 
left knee, there was no definite visible manifestation of 
pain.  

Comparative measurement in inches was 19 1/4 inches 10 cm above 
the right patella, and 19 inches, respectively on the left.  
The right calf measured 17 inches, and the left calf measured 
16 3/4 inches.  The impression was status post multiple 
surgeries left knee, with residuals.  The examiner also 
referred to the comments on the September 1998 examination 
report, as they were essentially the same.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the veteran's left 
knee disability under Diagnostic Code 5262.  Although the 
veteran's knee has required several surgeries and caused him 
to change from a police job, it has been demonstrated that 
the veteran retains the ability to work full-time in a civil 
servant position requiring some occasional activity in 
wrecking yards.  He retains a normal gait, and is not 
precluded from prolonged standing, walking, running, climbing 
and descending stairs, squatting and kneeling, albeit with a 
knee brace and associated pain.  Moreover, in September 1998, 
a VA examination report provided that the veteran's 
functional loss was only moderate.  Diagnostic Code 5262.

While arthritis of the left knee has been diagnosed and 
clinically demonstrated by radiographic examination, the 
Board finds that the veteran's knee disability does not 
warrant a higher evaluation based on limitation of motion.  
Diagnostic Codes 5003 and 5010.  The veteran's flexion has 
been shown to be full, and his limitation of extension has 
not been shown to be compensable.  Diagnostic Codes 5260 and 
5261.  

Moreover, there is no evidence that higher than a 20 percent 
evaluation or additional compensation for the veteran's knee 
disability is warranted under sections 4.40 and 4.45 for 
functional loss, assessed on the basis of increased 
limitation of motion, pursuant to the guidelines set forth in 
Deluca.  The Board recognizes the veteran's credible 
complaints of knee pain and weakness, as well as the clinical 
findings showing that his left leg muscles were smaller than 
those of the right leg.  However, the Board finds that these 
complaints and symptoms are adequately contemplated by the 
current 20 percent evaluation under Diagnostic Code 5262 for 
moderate left knee disability due to impairment of the tibia 
and fibula.  In this regard, the Board notes that the 
veteran's objectively demonstrated limitation of motion is 
noncompensable, and that functional impairment due to pain or 
weakness comparable to ankylosis, leg flexion limited to 15 
degrees or leg extension limited to 20 degrees, is not 
established.  Moreover on VA examinations in 1998, the 
veteran's functional loss was noted to be only moderate, and 
it was noted that the veteran was able to perform average 
employment in the civil occupation.  Therefore the Board 
concludes that a higher evaluation under sections 4.40, 4.45 
or 4.59 is not warranted for functional loss of the left 
knee.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 
Vet. App. at 202.  

The Board finds, however, that a separate evaluation of 10 
percent is warranted for left knee instability under 
Diagnostic Code 5257.  The veteran requires a knee brace on 
prolonged weight bearing activity, and on examination in 
September 1998, it was noted that the veteran's fibular 
collateral ligament was noted to be perhaps very slightly 
lax.  As the cruciate ligaments and tibial collateral 
ligament were stable and normal, respectively, and the knee 
brace is only required on prolonged weight bearing, more than 
slight left knee impairment due to recurrent instability or 
subluxation has not been demonstrated so as to warrant more 
than a separate 10 percent evaluation.  

Finally, a separate 10 evaluation for the veteran's 
postoperative left knee scars is warranted.  38 C.F.R. § 
4.118, Diagnostic Codes 7803 - 7805; Esteban, 6 Vet. App. at 
259.  A September 1998 VA examination noted that scars on the 
veteran's left knee resulted in an area of numbness.  The 
scars have not been shown to be tender, ulcerated, painful or 
poorly nourished, nor is there any evidence that they 
interfere with the veteran's left knee range of motion.  As 
such, more than a separate 10 percent is not warranted for 
the residual scars of the left knee.  


ORDER

An evaluation in excess of 20 percent for fracture of the 
medial tibial plateau of the left knee with traumatic 
arthritis is denied.

A separate 10 percent evaluation for left knee instability is 
granted, subject to the applicable laws and regulations 
governing the award of monetary benefits.

A separate 10 percent evaluation for postoperative left knee 
scars is granted, subject to the applicable laws and 
regulations governing the award of monetary benefits.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

